                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                             )
RAMSEY SOLUTIONS,                                      )
a Tennessee Limited Liability Company,                 )
                                                       )
        Plaintiff,                                     )
                                                       )    Case No. 3:20-cv-00641
v.                                                     )    Judge Aleta A. Trauger
                                                       )
MARRIOTT HOTEL SERVICES, INC.,                         )    JURY DEMAND
a Delaware Corporation;                                )
                                                       )
        Defendant.                                     )
                                                       )
MARRIOTT HOTEL SERVICES, INC.,                         )
a Delaware Corporation,                                )
                                                       )
        Counter-Plaintiff,                             )
                                                       )
v.                                                     )
                                                       )
THE LAMPO GROUP, LLC d/b/a                             )
RAMSEY SOLUTIONS,                                      )
a Tennessee Limited Liability Company,                 )
                                                       )
      Counter-Defendant.                               )
____________________________________________/

       ORDER GRANTING RAMSEY SOLUTIONS’ UNOPPOSED MOTION FOR
     ENLARGEMENT OF TIME TO RESPOND TO JUDGMENT ON THE PLEADINGS

        THIS CAUSE came on the parties regarding the Unopposed Motion for Enlargement of

Time to Respond to Marriott Hotel Services, Inc’s, Judgment on the Pleadings [DE 63] and, after

otherwise being duly advised in the premises, it is:

        ORDERED AND ADJUDGED:

            1.   The Motion is GRANTED.




      Case 3:20-cv-00641 Document 67 Filed 09/22/21 Page 1 of 2 PageID #: 984
                                                                          Case No. 3:20-cv-00641
                                                                           Judge Aleta A. Trauger

           2. Ramsey Solutions shall have a fourteen-day extension through October 8, 2021

within which to respond to Marriott Hotel Services, Inc’s Motion for Judgment on the Pleadings

[DE 63].

                    21st day of September, 2021.
       ORDERED this ___




                                                  __________________________________
                                                  Aleta A. Trauger
                                                  United States District Court Judge




                                     2
    Case 3:20-cv-00641 Document 67 Filed 09/22/21 Page 2 of 2 PageID #: 985
